Citation Nr: 0404431	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002 which declined to reopen a previously denied 
claim for service connection for a bilateral eye disability.


FINDINGS OF FACT

Evidence received since an unappealed February 1990 RO 
decision, which denied a claim for service connection for an 
eye disability, includes evidence which is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a bilateral eye disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1968 to February 
1970.

Service connection for a bilateral eye disability was denied 
by the RO in January 1990 and February 1990.  Although the 
veteran initiated an appeal with a notice of disagreement, he 
did not perfect the appeal with a timely substantive appeal, 
and, accordingly, the February 1990 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  However, 
the previously denied claim may be reopened by submission of 
new and material evidence, and if so reopened, the claim will 
be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence of record at the time of the 1990 RO decision 
included service medical records which showed that on the 
pre-induction examination in January 1968, the veteran had 
visual acuity of 20/70 in the right eye, corrected to 20/25, 
and 20/100 in the left eye, corrected to 20/50.  He was 
accepted onto active duty with a class 2 visual defect.  In 
October 1969, he was referred to an ophthalmology clinic for 
refraction, with visual acuity noted to be 20/70 on the right 
and 20/100 on the left.  On the ophthalmology examination, 
his visual acuity was 20/60 on the right and 20/100 on the 
left, corrected to 20/30.  On the separation examination in 
February 1970, the veteran was noted to have a refractive 
error.  His visual acuity was reportedly 20/70 (or 20/20) 
bilaterally, corrected to 20/20 bilaterally.  

Subsequent to service, on an examination by W. Padula, O.D., 
in May 1989, the veteran complained of decreased vision since 
service, worse in the last 4 to 5 years.  Examination 
disclosed uncorrected visual acuity of 20/200 bilaterally.  
Small macular lesions similar to those found with 
histoplasmosis were seen in both eyes.  

According to a letter from D. Tasso, O.D., dated in  January 
1990, he had treated the veteran since 1955 for his visual 
problem.  He noted that during the early years his problem 
had been marked astigmatism, entirely corrected.  In 
subsequent years, following military service, he developed 
photophobia, and problems with depth perception, color 
vision, and twilight vision.  An examination in November 1979 
had disclosed best visual acuity of 20/40 in the right eye 
and 20/100 in the left eye.

Based on this evidence, the veteran's claim was denied in 
February 1990.  

Evidence received subsequent to the 1990 RO decision includes 
VA medical records dated from 1992 to 2001 which show that 
the veteran was initially seen for treatment of visual 
impairment in July 1992.  At that time, he was noted to be 44 
years old with a 3 to 4 year history of age-related macular 
degeneration.  On examination, his best corrected acuity was 
20/200 in both eyes.  The impression was that he had findings 
on dilated fundus examination consistent with age-related 
macular degeneration.  In July 1993, he was hospitalized for 
blind rehabilitation.  It was noted that he had been legally 
blind for approximately 2 years.  

According to a VA eye clinic treatment record dated in 
January 2002, the veteran was known to have Stargardt' s 
disease.  The doctor noted that the veteran had documentation 
that vision was 20/25 in the right eye and 20/50 in the left 
eye upon entering service, and that a refraction done in 1969 
showed best corrected vision to be 20/60 in the right eye and 
20/100 in the left eye.  It was concluded that the veteran 
had Stargardt's disease which was a hereditary condition 
resulting in progressive visual loss, and that his vision did 
worsen while on active duty.  

This medical opinion that the veteran's visual loss was due 
to disease, rather than simply refractive error, and that it 
worsened during service, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

That is, there is some new and material evidence submitted 
since the 1990 RO decision, and therefore the claim for 
service connection for a bilateral eye disability has been 
reopened.  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis (see 
Manio, supra), after completion of additional development, as 
discussed in the below remand.




ORDER

New and material evidence to reopen a claim for service 
connection for a bilateral eye disability has been received; 
to that extent, the appeal is granted.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his reopened 
claim for service connection for a bilateral eye disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran had decreased visual acuity 
reported on entrance onto active duty.  After a review of 
records provided by the veteran, a VA examiner, in January 
2002, opined that the veteran's vision worsened while on 
active duty.  The service medical records on file do not 
show, by any report observable to a layman, a worsening of 
visual acuity during service.  However, in an undated 
statement received after June 1998, the veteran said, in 
effect, that he had service medical records showing that his 
eyesight deteriorated in service.  He should be asked to 
provide copies of any service medical records in his 
possession.  In addition, the RO should obtain copies of the 
records of the veteran's treatment by D. Tasso, O.D., from 
1955 to 1979.  In view of the service medical records, and 
the VA medical record of January 2002, the Board also finds 
that a VA examination is warranted as part of the VA duty to 
assist.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
provide copies of all service medical 
records in his possession, in particular, 
the record he referred to as showing a 
worsening of his vision during service.

2.  The RO should obtain copies of all 
records of the veteran's treatment from 
1955 to 1979 by D. Tasso, O.D. (see letter 
from Dr. Tasso dated January 29, 1990).  

3.  The RO should have the veteran undergo 
a VA ophthalmology examination with 
respect to his claim for service 
connection for a bilateral eye disability.  
The claims folder must be provided to and 
reviewed by the examiner.  Based on 
examination findings, review of historical 
records, and medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to the correct 
diagnosis(es) for any eye disabilities 
currently shown; the approximate date of 
onset and etiology of each disorder shown; 
and whether any eye disability which pre-
existed service increased in severity 
during service.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a bilateral eye 
disability on a de novo basis.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



